IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 45985

STATE OF IDAHO,                                   )
                                                  )   Filed: January 18, 2019
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
COLTON HUNTER MARLEY,                             )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Nancy Baskin, District Judge.

       Judgment and sentence and order of probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                           Before HUSKEY, Judge; LORELLO, Judge;
                                   and BRAILSFORD, Judge
                     ________________________________________________

PER CURIAM
       Colton Hunter Marley entered an Alford 1 plea to felony driving under the influence of
alcohol.     I.C. § 18-8004(1)(a).     The district court sentenced Marley to a unified ten-year
sentence, with three years determinate, and after a period of retained jurisdiction, suspended the
sentence and placed Marley on probation for ten years. Marley appeals, contending that the
district court abused its discretion by imposing an excessive sentence and by placing Marley on
probation for a period of ten years.




1
           See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in imposing the original sentence or by
placing Marley on probation for a term of ten years. Therefore, the original sentence and the
order placing Marley on probation are affirmed.




                                                  2